       Case: 3:20-cv-01086-wmc Document #: 18 Filed: 07/30/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 SAFE SKIES CLEAN WATER
 WISCONSIN, INC.,
                                Plaintiff,
                                                            Case No. 3:20-cv-1086-wmc
                v.

 NATIONAL GUARD BUREAU, et al.,
                                Defendants.


  DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT AND OPPOSITION
          TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


       Defendants National Guard Bureau and General Daniel R. Hokanson, in his official

capacity (collectively, “Defendants”) hereby file their opposition to Plaintiff Safe Skies Clean

Water Wisconsin, Inc.’s Motion for Summary Judgment, ECF No. 12. In addition, Defendants

cross-move for summary judgment under Federal Rule of Civil Procedure 56. See also ECF No.

9. As set forth in the accompany memorandum in support, proposed findings of fact, and

response to Plaintiff’s proposed findings of facts, the Court should grant summary judgment to

Defendants as to all of Plaintiff’s claims.

                                   Respectfully submitted this 30th day of July, 2021,

                                   TODD KIM
                                   Assistant Attorney General
                                   United States Department of Justice
                                   Environment & Natural Resources Division

                                   /s/ Gregory M. Cumming
                                   Gregory M. Cumming (D.C. Bar No. 1018173)
                                   United States Department of Justice
                                   Environment & Natural Resources Division
                                   Natural Resources Section
Case: 3:20-cv-01086-wmc Document #: 18 Filed: 07/30/21 Page 2 of 2




                    150 M St., N.E.
                    Washington, D.C. 20002
                    (202) 598-0414 (phone)
                    gregory.cumming@usdoj.gov

                    Counsel for Defendants




                                 2
